DETAILED ACTION
Status of Claims
This office action is in response to amendments filed 25 August 2021.
Claims 1, 3, 6-9, 12, 14, 17-20, 23, and 25-26 have been amended.
Claims 5, 10, 16, and 21 have been canceled.
Claims 27-29 have been newly added
Claims 1-4, 6-9, 11-15, and 17-21, and 22-29 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
112(b) Rejection:
Applicant’s arguments and amendments have been considered in view of the previously issued 112(b) rejection. The examiner has determined that the newly amended claims overcome the previously issued 112(b) rejection in regards to uncertainty regarding the term “old tokens”. However, the newly added claim limitations raise new issues in regards to 35 USC 112(b), specifically in regards to uncertainty as a result of insufficient antecedent basis. Said issues are discussed in detail in the present action under the issued 35 112(b) rejection.

102/103 Rejection:
Applicant’s arguments are directed towards newly added claim limitations which raise new issues under 35 USC 112(b). Specifically, said newly added claim limitations make it unclear to one of ordinary skill in the art what invention is being claimed in these newly added claim 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9, 11-15, and 17-21, and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "set an upgraded address field in the parent smart contract to point to the second address of the child smart contract" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Specifically, the term “second address of the child smart contract” lacks sufficient antecedent basis. The claim does not previously disclose a second address of the child smart contract, only mentioning a second address on the distributed ledger. Thus, it is unclear what is claimed by the second address of the child smart contract and how the claimed upgraded address field is set to point at said address. Therefore, as the aforementioned limitation lacks sufficient antecedent basis, producing uncertainty to one of ordinary skill in the art in regards to what invention is being claimed by applicant, the claim must be rejected under 35 USC 112(b). Claims 12 and 23 recite similar subject matter and thus are rejected under similar rationale.
Additionally, claim 1 recites the limitation “transfer all old tokens in a first table of balances in the parent smart contract from a token holder address to the second address in the first table of balances in the parent smart contract, each of the old tokens representing a respective external, tradeable asset”. There is insufficient antecedent basis for this limitation in the claim.
Specifically, the term “second address in the first table of balances” lacks sufficient antecedent basis. The claim does not previously disclose a second address in the first table of balances, only mentioning a first table of balances. Thus, it is unclear what is claimed by the second address in the first table of balances and where the old tokens are being transferred. Therefore, as the aforementioned limitation lacks sufficient antecedent basis, producing uncertainty to one of ordinary skill in the art in regards to what invention is being claimed by applicant, the claim must be rejected under 35 USC 112(b). Claims 12 and 23 recite similar subject matter and thus are rejected under similar rationale.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-12, 22-23, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US 20190325044 A1).

In regards to Claims 1, 12, and 23, Gray discloses:
A network node (See Gray: Fig. 4 – Member device 441) comprising: 
at least one processor (See Gray: Fig. 2 – Processing Circuit 210); 
at least one memory communicatively coupled to the at least one processor (See Gray: Fig. 2 – Operating Memory 220); 
at least one network interface communicatively couple to the at least one processor (See Gray: Fig. 2 – Network Adapter 280); 
wherein the network node is configured to be within a plurality of network nodes communicatively coupled in a peer-to-peer network of network nodes implementing a distributed ledger (See Gray: Fig. 4 – Member device 441 is configured to communicate with other devices on blockchain(P2P) network 450); 
wherein the network node is communicatively coupled to at least one remotely located computing device through the at least one network interface (See Gray: Fig. 4 – Member Device 441 is communicatively coupled via Blockchain Network 450 to at least Member Device 442 and Participant Device 411); 
wherein the at least one processor is configured to (perform a computerized method comprising): 
deploy a child smart contract, at a second address on the distributed ledger, wherein the child smart contract is a subsequent version of a parent smart contract at a first address on the distributed ledger (See Gray: Para. [0183] – “Instead creating a new contract with a new unique identifier, a new version of the smart contract may be provided that keeps the same unique identifier or address of the smart contract while having a different version.”, See Gray: Para. [0191] – “In some examples, when a new version of an existing smart contract is created by Cryptlet Fabric 460, some components, including the binding, remain the same, with at least one different part as agreed on by the proposal. Cryptlet Fabric 460 may create and deploy the new version in the same manner as the original version of the contract” – Gray discloses the creation and deployment of a subsequent version of a smart contract wherein the creation and deployment are of the same manner of the first smart contract deployed to the blockchain/ledger); and 
set an upgraded address field in the parent smart contract to point to the second address of the child smart contract (See Gray: Para. [0192] – “In some examples, the versioning change may ;
transfer all old tokens in a first table of balances in the parent smart contract from a token holder address to the second address in the first table of balances in the parent smart contract, each of the old tokens representing a respective external, tradeable asset (As disclosed in the issued 35 USC 112(b) rejection, it is unclear what method step is being claimed by the aforementioned limitation as it is unclear what is being referred to as the second address in the first table of balances as a destination for the claimed transfer step. Therefore, as it is unclear what method is being claimed, the examiner cannot provide any meaningful prior art regarding said claim limitation until it is clear what method is being claimed).

In regards to Claims 11 and 22, Gray discloses:
The network node of claim 1, wherein the parent smart contract and the child smart contract are implemented using respective originating smart contracts (See Gray: Para. [0191] – “In some examples, when a new version of an existing smart contract is created by Cryptlet Fabric 460, some components, including the binding, remain the same, with at least one different part as agreed on by the proposal. Cryptlet Fabric 460 may create and deploy the new version in the .

In regards to Claims 27, 28, and 29, Gray discloses:
wherein the at least one processor is further configured to return the second address of the child smart contract in response to receiving a request to determine whether the upgraded address field in the parent smart contract is set (As disclosed in the issued 35 USC 112(b) rejection, it is unclear what method step is being claimed by the aforementioned limitation as it is unclear what is being referred to as the second address of the child smart contract as address being returned. Therefore, as it is unclear what method is being claimed, the examiner cannot provide any meaningful prior art regarding said claim limitation until it is clear what method is being claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Konecny (US 20170118095 A1).

In regards to Claims 2, 13, and 23, Gray discloses the network node of claim 1 but fails to explicitly disclose:
wherein the at least one processor is further configured to initiate an event indicating that the upgraded address field has been set.

However, in a similar field of endeavor, Konecny discloses:
wherein the at least one processor is further configured to initiate an event indicating that the upgraded field has been set (See Konecny: Para. [0013] – “the method further includes receiving a request from the end user to update or delete a value for a parameter or resource in the custom field, updating or deleting the value in the custom field, saving the update or deletion of the value in the one or more repositories, and notifying the end user that the update or deletion of the value has been implemented” – Konecny discloses a computing system containing a processor, configured to initiate a notification event indicating the updating of a value in a custom data field).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the notification initiation method step disclosed by Konecny to be performed subsequent to the upgraded address field setting method step disclosed by Gray in order to improve the overall robustness of the invention by allowing users of the invention the ability to receive feedback during operation allowing for improved user experience as well as providing useful information in regards to troubleshooting potential technical issues.

In regards to Claims 3 and 14, the combination of Gray and Konecny discloses:
The network node of claim 1, wherein the at least one processor is further configured to: set a parent address field in the child smart contract to point to the first address of the parent smart contract (See Gray: Para. [0192] – “In some examples, the versioning change may be bedded into the schema itself. In this way, in some examples, a new proxy is configured and built in to the existing contract schema. In other examples, a new version of the contract is instead ; and 
initiate an event indicating that the upgraded address field has been set (See Konecny: Para. [0013] – “the method further includes receiving a request from the end user to update or delete a value for a parameter or resource in the custom field, updating or deleting the value in the custom field, saving the update or deletion of the value in the one or more repositories, and notifying the end user that the update or deletion of the value has been implemented” – Konecny discloses a computing system containing a processor, configured to initiate a notification event indicating the updating of a value in a custom data field).

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Parker et al. (US 20190044714 A1).

In regards to Claims 4 and 15, Gray discloses:
The network node of claim 1, wherein the at least one processor is further configured to set a specified parameter in the child smart contract to equal a specified parameter in the parent smart contract (See Gray: Para. [0183] – “Instead creating a new contract with a new unique identifier, a new version of the smart contract may be provided that keeps the same unique identifier or address of the smart contract while having a different version.”).

Gray fails to explicitly disclose:
A token supply parameter

However, in a similar field of endeavor, Parker discloses:
A token supply parameter (See Parker: Para. [0013] – “In one embodiment, the token parameters include one or more of an initial token value or initial token supply”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the specified parameter within the child smart contract and the parent smart contract disclosed by Gray for the token supply parameter disclosed by Parker in order to increase the robustness and usefulness of the invention within the field of transactions by specifically including parameters within the contracts directly related to assets and securities.

Claims 6, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Finlow-Bates (US 20190333033 A1).

In regards to Claims 6 and 17, Gray discloses the network node of claim 1 but fails to explicitly disclose:
wherein the at least one processor is further configured to issue at least one new token in the child smart contract to the token holder address by modifying a second table of balances in the child smart contract, each of the new tokens representing a respective external, tradeable asset

However, in a similar field of endeavor, Finlow discloses:
wherein the at least one processor is further configured to issue at least one new token in the child smart contract to the token holder address by modifying a second table of balances in the child smart contract, each of the new tokens representing a respective external, tradeable asset (See Finlow: Para. [0209-0210] – “quantity of the digital asset sent may be extracted from the transaction record, the quantity may then be subtracted from a balance in the balance record, .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the total asset transfer method disclosed by Finlow to transfer the assets within the parent smart contract of Gray to the child smart contract of Gray in order to increase the security of the system by ensuring that the child/new version of the smart contract has the correct amount of assets to properly reflect the previous status of the parent smart contract.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Finlow in further view of Collinge et al. (US 20110022521 A1).

In regards to Claims 7 and 18, the combination of Gray and Finlow discloses:
The network node of claim 6, wherein the at least one processor is further configured to: transfer securities in the parent smart contract to the child smart contract (See Finlow: Para. [0209-0210] – “quantity of the digital asset sent may be extracted from the transaction record, the quantity may then be subtracted from a balance in the balance record, and the balance record may be updated in the database table to reflect a subtraction … a quantity of the digital asset sent may be extracted from the transaction record, the quantity may then be added to a second balance in the second balance record, and the second balance record may be updated 

The combination of Gray and Finlow fails to explicitly disclose: determine if there are securities in the parent smart contract that need to be migrated; 

However, in a similar field of endeavor, Collinge discloses:
determining if assets/currency need to be transferred (See Collinge: Para. [0245] – “in order to determine whether or not the currency and amount need to be transferred”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the determination of whether an asset needs to be transferred disclosed by Collinge to determine whether the securities/assets contained within the parent smart contract disclosed by the combination of Gray and Finlow need to be transferred in order to increase the efficiency of the system by ensuring that only assets that need to be transferred are transferred and no unnecessary computation/transfers are performed.

Claims 8-9 and 19-20, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Finlow in further view of Collinge and Buckwalter (US 8140420 B2)

In regards to Claims 8, 19, and 25, the combination of Gray, Finlow, and Collienge discloses the network node of claim 7 (and claim 23) but fails to explicitly disclose:
wherein the at least one processor is further configured to migrate all securities in the parent smart contract to the child smart contract based on determining that securities in the parent smart contract are restricted from trading following deployment of the child smart contract.

However, in a similar field of endeavor, Buckwalter discloses:
determining that securities are restricted from trading (See Buckwalter: col. 9, lines: 16-19 – “Processing continues at 305 where a determination is made whether the security underlyer is contained on a restricted trade list ("RTL") available to or maintained by routing system 400.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the restriction check of a particular security/asset as disclosed by Buckwalter to determine whether the securities within the parent smart contract of the combination of Gray, FInlow, and Collienge are restricted before performing the security migration disclosed by the combination in order to increase the overall efficiency of the system by ensuring that restricted asset are not traded and thus unnecessary migrations do not occur.

In regards to Claims 9, 20, and 26, the combination of Gray, Finlow, Collienge, and Buckwalter discloses:
The network node of claim 7 (and claim 23), wherein the at least one processor is further configured to determine securities in the parent smart contract are restricted from trading based on whether the upgraded address field in the parent smart contract is set or unset (See Buckwalter: col. 9, lines: 16-19 – “Processing continues at 305 where a determination is made whether the security underlyer is contained on a restricted trade list ("RTL") available to or maintained by routing system 400.” – Buckwalter discloses determining if a security is restricted based on checking a value).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determination step disclosed by Buckwalter to depend on checking the value of the upgraded address field disclosed by the combination of Gray, Finlow, Collienge in order to improve the stability of the system by ensuring that assets are not transferable unless the parent smart contract has a proper address field in relation to the newly established child smart contract.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Finlow in further view of Parker.

In regards to Claim 24, the combination of Gray and Finlow discloses:
The network node of claim 23, wherein the at least one processor is further configured to set a specified parameter in the child smart contract to equal a specified parameter in the parent smart contract (See Gray: Para. [0183] – “Instead creating a new contract with a new unique identifier, a new version of the smart contract may be provided that keeps the same unique identifier or address of the smart contract while having a different version.”).

Gray fails to explicitly disclose:
A token supply parameter

However, in a similar field of endeavor, Parker discloses:
A token supply parameter (See Parker: Para. [0013] – “In one embodiment, the token parameters include one or more of an initial token value or initial token supply”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the specified parameter within the child smart contract and the parent smart contract disclosed by Gray for the token supply parameter disclosed by Parker in order to increase the robustness and usefulness of the invention within the field of transactions by specifically including parameters within the contracts directly related to assets and securities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Assia et al. (US 20210082045 A1) is directed towards a method, computer, and computer program product for performing blockchain transaction and transfers using smart contracts associated with blockchain data structure.
Dintenfass et al. (US 20170076382 A1) is directed towards systems, methods, and computer program products for generation allocation guides for assets for the purposes of transferring assets from one entity to another.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/
Examiner, Art Unit 3685       

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685